Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to Application No. 17/172,513 filed on 10 February 2021. The response filed 2 July 2022 amends claim 1-10 and 21-30, cancels claims 11-20, and presents arguments is hereby acknowledged. 	Claims 1-10 and 21-30 are presented for examination.

Response to Arguments
The response filed 2 July 2022 addresses the Drawing objections made on the 8 April 2022 Non-Final Rejection. Regarding the reference characters missing from the Specification, Applicant amended the specification (paragraphs 0076 and 0077). These amendments are found persuasive. Therefore, all of the Drawing objections are hereby withdrawn.
The response filed 2 July 2022 addresses the Specification objections made on the 8 April 2022 Non-Final Rejection. Regarding the “NVMe” trademark, Applicant amended the specification (paragraph 0002) to recite the trademark. These amendments are found persuasive. Therefore, all of the Specification objections are hereby withdrawn.
The response filed 2 July 2022 addresses the 112 rejections made on the 8 April 2022 Non-Final Rejection. Regarding the 112 6th invocation of claim 30, Applicant on pages 11-13 argues that paragraphs 0058-0062 of Applicant’s specification recites sufficient structure, via circuitry 118. Examiner finds these arguments persuasive. The circuitry 118 of Programmable Network Interface 112 is able to receive requests, utilize a processor for determinations, and establish a new connection using a smart NIC. 
 Regarding the “NVMe” trademark, Applicant amended the claims to remove the trademark. These amendments are found persuasive. Therefore, all of the 112 rejections are hereby withdrawn.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter: 
 	The primary reason for the allowance of the claims is the inclusion of the limitations: "receive an NVMeoF connection request from a node" and "in response to determining that the node is associated with connection parameters stored in the at least one memory, establish a new NVMeoF connection for communicating with the node using the stored connection parameters associated with the node," presented in all the independent claims and not found in the prior art references.

 	For instance, US PGPUB 2022/0103629 A1 to Cherian et al discloses an NVMe format within a fabric network. However, Cherian fails to disclose "receive an NVMeoF connection request from a node" and "in response to determining that the node is associated with connection parameters stored in the at least one memory, establish a new NVMeoF connection for communicating with the node using the stored connection parameters associated with the node." US PGPUB 2022/0100412 A1 to Martin et al, in a similar field of endeavor, discloses NVMe to enable communication. However, Martin fails to teach or suggest "receive an NVMeoF connection request from a node" and "in response to determining that the node is associated with connection parameters stored in the at least one memory, establish a new NVMeoF connection for communicating with the node using the stored connection parameters associated with the node." US PGPUB 2020/0319812 A1 to He et al, in a similar field of endeavor, discloses NVMe commands using a kernel layer or userspace intermediary to provide NVMe-oF capability. However, He fails to teach or disclose "receive an NVMeoF connection request from a node" and "in response to determining that the node is associated with connection parameters stored in the at least one memory, establish a new NVMeoF connection for communicating with the node using the stored connection parameters associated with the node."

 	The Cherian/Martin/He system fails to disclose "receive an NVMeoF connection request from a node" and "in response to determining that the node is associated with connection parameters stored in the at least one memory, establish a new NVMeoF connection for communicating with the node using the stored connection parameters associated with the node."
 	These differences, as discussed above, are considered to define patentably over the prior art of record.

 	When taken in context the claim as a whole was not uncovered in the prior art i.e., the dependent claims are allowed as they depend upon an allowable independent claim.

Therefore, Claims 1, 21, and 30 are considered allowable since when reading the claims the claims in light of the specification, as per, MPEP §2111.01 or Toro Co. v. White Consolidated Inc., 199 F.3d 1295, 1301,53 USPQ2d 1065,1069 (Fed. Cir. 1999), none of the references of record alone or in combination disclose or suggest the combinations of limitations specified in the independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCHQUITA GOODWIN whose telephone number is (571)272-5477. The examiner can normally be reached M-F 9am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on (571) 272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SCHQUITA D GOODWIN/Examiner, Art Unit 2459